DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognition module configured to recognize”, “correction module configured to correct”, “generation module configured to generate”, “providing module configured to provide”, “selection module configured to select”, “changing module configured to change”, and “storing module configured to store” in claim 1-11 and 12-21.
Review of the specification indicates that:

“Correction module configured to correct”, ¶104, 17, 19, and 20 indicates that a “correction module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Generation module configured to generate”, ¶104, 17, 19, and 20   indicates that a “generation module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Providing module configured to provide”, ¶104, 17, 19, and 20 indicates that a “providing module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.

“Changing module configured to change”, ¶117, 115, 104, 17, 19, and 20 indicates that a “changing module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.and 
“Storing module configured to store”, ¶119, 115, 104, 17, 19, and 20 indicates that a “storing module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1,2,5,9,15,18 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Border; John N. et al. (US 20080300010 A1)
Regarding claim 1, Border teaches, 
An information processing apparatus (¶56, “digital capture device 100” which includes “A control logic processor (CPU) 116 is also provided that coordinates control of an image processor 120 and a controller 122 that provides display driver and image capture control functions” for “one or more digital image capture devices 40 for capturing video and still images”) comprising: 
a recognition module configured to recognize a first moving image and a second moving image in a first video data acquired by a camera, (¶56,67-69, “image capture area” from digital image capture device 40 which is of an “image captured at site 114” of scene content from “multiple capture devices 40 at site 114”) the first moving image including at least a part of a user's face, (¶69, “image capture area is constrained to just the face of the user and/or participant 146”) the second moving image not (¶69, “image capture area” is constrained to “the background image”)
a correction module configured to correct the luminance of the first video data; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “low light” that is then “modified before being transmitted”)
a correction module configured to correct the recognized second moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “motion in the scene” that is then “modified before being transmitted”)
a generation module configured to generate a second video data including the first moving image included in the first video data whose luminance is corrected and the corrected second moving image; (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”) and 
a providing module configured to provide the second video data to a video call application. (¶68, 56, and Fig. 2-124, “a modified image which is then transmitted to the first hand-held portable wireless display and digital capture device 100” through the “communication control apparatus 124” that acts as interface to a communication channel” to transfer image and other data from one site to the other) 

Regarding claim 2, Border teaches, 
An information processing apparatus (¶56, “digital capture device 100” which includes “A control logic processor (CPU) 116 is also provided that coordinates control of an image processor 120 and a controller 122 that provides display driver and image capture control functions” for “one or more digital image capture devices 40 for capturing video and still images”) comprising: 
a recognition module configured to recognize a first moving image and a second moving image in a first video data acquired by a camera, (¶56,67-69, “image capture area” from digital image capture device 40 which is of an “image captured at site 114” of scene content from “multiple capture devices 40 at site 114”) the first moving imageAttorney Docket: 125229-5001 including at least a part of a user's face, (¶69, “image capture area is constrained to just the face of the user and/or participant 146”) the second moving image not including the face; (¶69, “image capture area” is constrained to “the background image”)
a correction module configured to correct the luminance of the recognized first moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “low light” that is then “modified before being transmitted”)
a correction module configured to correct the recognized second moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “motion in the scene” that is then “modified before being transmitted”)
a generation module configured to generate a second video data including the corrected first moving image and the corrected second moving image; (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”) and 
a providing module configured to provide the second video data to a video call application. (¶68, 56, and Fig. 2-124, “a modified image which is then transmitted to the first hand-held portable wireless display and digital capture device 100” through the “communication control apparatus 124” that acts as interface to a communication channel” to transfer image and other data from one site to the other)

Regarding claim 5, Border teaches the limitation of claim 1,
	Border teaches additionally, 
correct the second moving image corrects the second moving image so that the visibility of the second moving image is lowered. (¶69, “image capture area is constrained” where the background image is replaced by a “uniform neutral background 144, such as a gray color” or “a different background image to give the illusion that the first participant is located at a different location” which is not the original second moving image content)
	
Regarding claim 9, Border teaches the limitation of claim 1,
	Border teaches additionally, 
change a correction parameter of each correction module according to an instruction of the user. (¶62,71, and 69, “users 80a and 80b can input the desired change in area to be viewed through user controls 142” such as “on-screen controls 168 for accepting user commands for privacy settings” which can cause “the background image is replaced by a uniform neutral background 144, such as a gray color”) 

Regarding claim 15, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 5, dependent on claim 1. Refer to rejection of claim 15 to teach claim 5.

Regarding claim 18, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 9, dependent on claim 1. Refer to rejection of claim 18 to teach claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,4,13,14 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of Urakami; Hiroyuki (US 20160316125 A1)
Regarding claim 3, Border teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 3,

correct the luminance corrects the luminance of the recognized first moving image so that the luminance is included in a predetermined range. (¶38, dodge correction unit 30 performs the dodge correction process for “increasing a luminance level in a low luminance range” to a “predetermined luminance level in the luminance signal output from the luminance level signal generation unit 20”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the luminance correction of Urakami which will increase luminance to a predetermined luminance level. This places the areas of the image into the correct gradation. 

Regarding claim 4, Border teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 4,
However, Urakami teaches additionally, 
correct the second moving image corrects the second moving image (¶75, “dodge correction unit 30 increases the dodge correction”) in at least one of the following cases: (i) a case where an instruction of the user is received, (ii) a case where the ratio of the second moving image in the first video data is equal to or more than a predetermined threshold, (¶75, “when the low-luminance ratio in the analysis result is equal to or more than a predetermined ratio threshold (when the low-luminance ratio is high)”) and (iii) a case where the recognition of the first moving image is failed.
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the luminance 

Regarding claim 13, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 3, dependent on claim 1. Refer to rejection of claim 13 to teach claim 3. 

Regarding claim 14, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 4, dependent on claim 1. Refer to rejection of claim 14 to teach claim 4. 

Claim 6,7,8,10,16,17,19-21 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of Tran; Bao et al. (US 9996981 B1)
Regarding claim 6, Border teaches the limitation of claim 1,
	Border teaches additionally, 
wherein the generation module generates the second video data including the corrected first moving image and the corrected second moving image. (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”)
	But does not explicitly teach,
a selection module configured to select one of a plurality of makeup patterns; and 
a correction module configured to correct the first moving image using the selected makeup pattern, 
	However, Tran teaches additionally, 
(56:49,54-557, and Fig. 3B, “Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone (224)”) and 
a correction module configured to correct the first moving image using the selected makeup pattern, (56:49-60, and fig. 3B, “Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226)” selected from the selection chosen to be applied at step 224)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the makeup selection of Tran which can digitally apply a makeup product. This can help a user easily pick and choose a makeup product that suits their needs.

Regarding claim 7, Border with Tran teaches the limitation of claim 6,
	Tran teaches additionally, 
selection module selects a makeup pattern specified by the user or a makeup pattern corresponding to user information about the user. (56:49,54-557, and Fig. 3B, “Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone (224)”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the makeup selection of Tran which can digitally apply a makeup product. This can help a user easily pick and choose a makeup product that suits their needs.

Regarding claim 8, Border teaches, 
An information processing apparatus (¶56, “digital capture device 100” which includes “A control logic processor (CPU) 116 is also provided that coordinates control of an image processor 120 and a controller 122 that provides display driver and image capture control functions” for “one or more digital image capture devices 40 for capturing video and still images”) comprising: 
a recognition module configured to recognize a first moving image and a second moving image in a first video data acquired by a camera, (¶56,67-69, “image capture area” from digital image capture device 40 which is of an “image captured at site 114” of scene content from “multiple capture devices 40 at site 114”) the first moving image including at least a part of a user's face, (¶69, “image capture area is constrained to just the face of the user and/or participant 146”) the second moving image not including the face; (¶69, “image capture area” is constrained to “the background image”)
a correction module configured to correct the recognized first moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “low light” that is then “modified before being transmitted”)
a generation module configured to generate a second video data including the corrected first moving image and the recognized second moving image; (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”) and 
 (¶68, 56, and Fig. 2-124, “a modified image which is then transmitted to the first hand-held portable wireless display and digital capture device 100” through the “communication control apparatus 124” that acts as interface to a communication channel” to transfer image and other data from one site to the other)
	But does not explicitly teach, 
a selection module configured to select one of a plurality of makeup patterns; 
a correction module configured to correct the recognized first moving image using the selected makeup pattern;
	However, Tran teaches additionally,
a selection module configured to select one of a plurality of makeup patterns; (56:49,54-557, and Fig. 3B, “Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone (224)”)
a correction module configured to correct the recognized first moving image using the selected makeup pattern; (56:49-60, and fig. 3B, “Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226)” selected from the selection chosen to be applied at step 224)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the makeup selection of Tran which can digitally apply a makeup product. This can help a user easily pick and choose a makeup product that suits their needs.


	But does not explicitly teach the additional limitation of claim 10,
	However, Tran teaches additionally, 
store the changed correction parameter in a memory in association with a user ID for identifying the user. (52:37-41 and 51:44-45, “a body model is created, it may be stored in a secure database with a unique identifier associated with a user.  Specifically, the shape coefficients are stored along with the version of the shape basis used (including the date of creation and whether it was created for a sub-population)” which is a “best fitting deformable body model is selected using the body codebook models, the system can match various points on the body to the deformable model”) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the fitted model of Tran which is uniquely identified to a user. This allows for use and reconstruction independent of when the fit was created. 

Regarding claim 16, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 6, dependent on claim 1. Refer to rejection of claim 16 to teach claim 6. 

Regarding claim 17, dependent on claim 16, it is the apparatus claim similar to what is claimed in claim 7, dependent on claim 6. Refer to rejection of claim 17 to teach claim 7. 

Regarding claim 19, dependent on claim 18, it is the apparatus claim similar to what is claimed in claim 10, dependent on claim 9. Refer to rejection of claim 19 to teach claim 10.



Regarding claim 21, dependent on claim 20, it is the apparatus claim similar to what is claimed in claim 10, dependent on claim 1. Refer to rejection of claim 21 to teach claim 10.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of IKEDA; Hitoshi et al. (US 20130342633 A1)
Regarding claim 11, Border teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 11,
	However, Ikeda teaches additionally, 
if the recognition of the first moving image is failed, the providing module configured to provide the second video data (i) stops providing the second video data (¶108, “if the face fails to be recognized based on the image being received from the communication counterpart terminal (if the face cannot be recognized), the image being photographed with the camera 60 of the own terminal is stopped from being transmitted to the communication counterpart terminal”) or (ii) provides the second video data generated when the recognition of the first moving image is succeeded.
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the image control of Ikeda which stops imaging based on a detection. This kind of control regulates the communication to only those communications desired, such that the lack of a present party member in a transmission can be adjusted for. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483